Citation Nr: 1531670	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection a dental condition, for compensation and treatment purposes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1941 to February 1947.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Although the RO considered a subsequent June 2014 rating decision as the rating decision on appeal, the Board finds the September 2013 rating decision is the correct decision on appeal.  Within the one-year period following notification of the September 2013 decision, VA received correspondence from the Veteran.  Specifically, in a March 2014 application for benefits, the Veteran filed claims to reopen all the determinations denied in the September 2013 rating decision.  The RO interpreted such as claims to reopen; however, construing the Veteran's statement liberally, the Board finds that the Veteran's correspondence must be considered a notice of disagreement (NOD) as opposed a claim to reopen entitlement to service connection for the issues herein on appeal.  Following issuance of a statement (SOC) in October 2014, a substantive appeal was timely received within 60 days thereafter.  As such, the September 2013 rating decision is the rating decision on appeal.

In an unappealed August 2007 rating decision, service connection for dental treatment purposes was denied for loss of all teeth due to the teeth rotting during service.  Under 38 C.F.R. § 3.156(c)(1) (2014), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  38 C.F.R. § 3.156(c)(3).  Additional relevant service personnel records were received subsequent to the August 2007 rating decision.  Specifically, in March 2014, the Veteran's dental service treatment records were associated with the claims file.  This information is relevant to the Veteran's current claim for entitlement to service connection a dental condition, for compensation and treatment purposes.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.156(c) apply to the facts in this case, and thus the claim has been characterized as listed on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability and entitlement to service connection a dental condition, for compensation and treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely as not related to his active service.

2.  The Veteran's tinnitus is as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This represents a complete grant of these specific benefits sought on appeal.  Thus, any deficiency in VA's compliance with these issues is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary with respect to these claims.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

The Veteran asserted that he has bilateral hearing loss and tinnitus as a result of his service.  In a July 2014 statement, and in other statements, the Veteran reported he was assigned to infantry while in the military and thus was exposed to loud noises.  Thus, the Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, a January 1945 service record reflects the Veteran's gunnery experience and that he had been a 2nd powderman on a 5"50 gun for 10 months.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to acoustic trauma, the element of the incurrence of an in-service injury is met for tinnitus and bilateral hearing loss.

The Veteran was afforded a VA audiological examination in May 2014.  The May 2014 VA examiner provided diagnoses of bilateral sensorineural hearing loss and tinnitus.  Audiometric testing revealed that the Veteran has bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the current disability element of both claims is established by the evidence.  The question remaining for consideration is whether the Veteran's current disabilities of hearing loss and tinnitus are related to the in-service noise exposure.

As to the origin of the Veteran's disabilities, the May 2014 VA examiner gave the opinion that because the Veteran's entrance examination from 1941 was not available for review and his separation examination from 1947 was not available for review, an opinion could not be given without resorting to speculation regarding if Veteran had a significant threshold shift at ratable frequencies during active military service.

The May 2014 VA examiner's opinion does necessarily weigh in favor of or against the claims.  However, the Board recognizes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Of course, as noted by the May 2014 VA examiner, the Veteran's enlistment and separation examinations do not provide audiometric testing to determine if the Veteran did or did not experience any diminished hearing or related symptoms during service.

Notably, the May 2014 VA examiner did not rule out the possibility that the Veteran's tinnitus and bilateral hearing loss were related to in-service noise exposure.  Moreover, while the May 2014 VA examiner noted post service occupational noise exposure, the Veteran, in a July 2014 statement, reported that he explained to the May 2014 VA examiner that during his adult life he was not associated with loud noises.  This assertion does not appear to have been noted by the May 2014 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in the ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, in some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As noted above, the Veteran, in a July 2014 statement, reported he did not have post service noise exposure, in essence arguing that there was no intercurrent cause for his bilateral hearing loss or tinnitus.  Hensley, 5 Vet. App. at 159.  The Board finds no reason to doubt the credibility of the Veteran's statement.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds that the two disabilities are in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Although entitlement to service connection for a low back disability and entitlement to service connection a dental condition, for compensation and treatment purposes, are advanced on the docket, these claims regrettably must be remanded to ensure that due process is followed and that there is a complete record upon which to decide such.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

In a July 2014 statement, the Veteran reported he hurt his back in 1943 and it bothers him.  A November 2013 VA treatment record reflected a complaint of low back pain.  In a January 1945 service record, the Veteran reported his back bothered him when he does strenuous work.  The Veteran has yet to be afforded a VA examination for the claim for service connection for a back disability.  As there is at least an indication of a link between the Veteran's current back problems and his military service, the Board finds that a VA examination is warranted on remand. See McLendon, 20 Vet. App. at 81.

In general, treatable carious teeth and replaceable missing teeth are not considered a disability for purposes of compensation.  38 C.F.R. § 3.381 (2014).  Missing teeth may be compensable for rating purposes only where there is bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2014).  The regulations governing dental claims make a fundamental distinction between replaceable missing teeth, and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998). 

The Veteran's service treatment records document missing teeth during service.  Specifically, his September 1941 examination report indicated no teeth were missing; however, missing teeth were shown in subsequent service examinations, including in his February 1947 separation examination.  Additionally, the Veteran submitted a March 2014 statement in which he reported that during service he was hit in the chin with a basketball which chipped some of his teeth.  No medical professional has provided any opinion which addressed the question of whether any of the Veteran's tooth loss was due to any bone loss through the claimed in-service trauma.  Consequently, on remand the Veteran must be afforded a VA dental examination to determine if he indeed has residuals of missing teeth related to the claimed in-service dental trauma.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA dental examination to identify any current dental disorder, to include whether he has loss of teeth due to loss of substance of body of maxilla or mandible, and if so, which teeth.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner is requested to provide an opinion as to whether any currently diagnosed dental disorder is at least as likely as not (50 percent probability or more) etiologically related to service, to include dental trauma.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any back disability, diagnosed proximate to or during the pendency of the claim.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  As to any diagnosed disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability was present in service, was caused by service, or is otherwise related to service. 

Consideration should be given to a January 1945 service record in which the Veteran reported his back bothered him when he does strenuous work.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


